DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows (see also MPEP 2106):

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

	Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 17 recites a “computer readable storage medium”, however, Applicant’s specification does not describe such medium as only encompassing statutory subject matter, and therefore, the claim as a whole is non-statutory. The examiner suggests amending the claim to include “non-transitory computer readable storage media” or equivalent. Any amendment to the claim should be commensurate with its corresponding disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “correcting or refining the predicted results”. It is unclear what the differences between “correcting” and “refining” are. The dictionary definition of “refining” (i.e., to “remove impurities or unwanted elements from (a substance)” or to “improve by making small changes”) does not differ much from “correcting”. However, the applicant’s claim seems to distinguish the “correcting” and “refining” from each other by separately reciting, without providing a clear difference or explicit definitions of the two limitations anywhere in the application. This renders the claim indefinite. Claims 11 and 17 subject matter similar to claim 1, therefore, are rejected for similar reasons.

	Claim 2, the limitation “correcting the predicted results further comprises of correcting the predicted results by linear interpolation”. Claim 2 is dependent upon claim 1, whose broadest reasonable interpretation clearly includes only “refining” the predicted results without “correcting” the predicted results. Such broadest reasonable interpretation of claim 1 renders the subject matter of claim 2 indefinite, as claim 2 only pertains to the “correcting”. Claims 3 and 5 also pertain to limitations regarding the “correcting”, and are rejected for similar reasons.

Claim 3 is unclear for the following reasons:
i) The limitation “the corrected or refined number of skipping frames” lacks antecedent basis. The “correcting or refining” of claim 1 are applied to results predicted based on the estimated number of skipping frames, not the number of skipping frames itself.


Claim 6 is rejected for the following reasons:
i) The limitation “the plurality of sensors” lacks antecedent basis.
ii) The limitation “estimating sensed physical entities from a plurality of measurements sensed from the plurality of sensors” renders the claim indefinite, as it is unclear what aspect of the physical entities are being estimated. For example, are the locations or poses of the physical entities determined? Is the identity of the physical entities recognized? Are color features of the physical entities extracted? The examiner could not locate any details of such subject matter in the applicant’s specification, other than the mere repetition of similar language in para [41]. Claims 14 and 19 recite subject matter similar to claim 6, therefore, are rejected for similar reasons.

Claim 7 is rejected for the following reasons:
i) It is unclear to which estimation the limitation “the estimating” refers to, as claim 1 recites “estimating a number of skipping frames” and claim 6 recites “estimating sensed physical entities”.
ii) The limitation “using initial estimates from physical entities and the plurality of sensors” is unclear. For example, are the “initial estimates” of claim 7 referring to results of the “estimating sensed physical entities” of claim 6? Or are the “initial estimates” of claim 7 equivalent to the “previous results” of claim 7? Or is there an initial estimation 
iii) The method of such “refining […] from previous results” is not disclosed anywhere in the application. For example, is there an averaging with the previous results? Please explain.
iv) Since it is unclear what aspect of the physical entities are being estimated (see rejection of claim 6), it is also unclear how such estimations are used.
Claims 14 and 19 recite subject matter similar to claim 7, therefore, are rejected for similar reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-9, 11, 12, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (“Effective and efficient human action recognition using dynamic frame skipping and trajectory rejection”).
Regarding claim 1, Seo discloses:
obtaining input data (see fig 1, input video clip of an object);
i ≤ 5) based on a previous state of the object extracted from the video clip);
predicting results based on the estimating of the number of skipping frames (see sections 3.1, 3.2, and fig 1, predicting motion of the object in frames by excluding skipped frames, wherein the skipped frames are according to the determined number of frames to skip); and
correcting or refining the predicted results (see section 3.2, linearly interpolating the predicted motion of the object in frames) to provide an output (see fig 1 “Dynamic frame skipping & motion interpolation”, providing the results to the next step).

Regarding claim 2, Seo further discloses:
correcting the predicted results by linear interpolation (see rejection of claim 1, linear interpolation),
using tracklets based on co-occurrence of multiple parts of each of the plurality of objects (see section 3.1 and fig 1 ”Dynamic frame skipping & motion interpolation”, multiple co-occurring elements of a plurality of moving objects are tracked and used).

Regarding claim 4, Seo further discloses wherein given an initialization in a first frame, extracting features in previous states and using the features to propose candidate object locations and identifies in later frames (see section 3.1 and fig 2, extracting object features in frame Ft for proposing and identifying object motion in frame Ft+1).

Regarding claim 6, Seo further discloses estimating sensed physical entities from a plurality of measurements sensed from the plurality of sensors (see fig 1, estimating motion of objects from the video clip generated from cameras).

Regarding claim 7, Seo further discloses:
using initial estimates from physical entities and the plurality of sensors (see section 4, estimating object motion and camera motion), and
refining the entity and sensor status from previous results (see section 4, refining the object motion and camera motion for reducing redundancy).

Regarding claim 8, Seo further discloses estimating object states jointly over time (see fig 1, “Dense trajectory detection & rejection”, multiple co-occurring elements of a plurality of objects in the frames are tracked simultaneously over a period of time).

Regarding claim 9, Seo further discloses wherein an inference model learns how many frames to skip based on detected objects' trajectories from the information of the input data (see section 3.1, a model determining the number of frames to skip according to object motion).

Regarding claim 11, Seo discloses:
a network including: a memory storing computer instructions; and a processor configured to execute the computer instructions (see abstract, a computer) to:

estimating a number of skipping frames of the input data based on information from the input data (see section 3.1 and fig 1, determining a number of frames to skip (i.e., 0 ≤ i ≤ 5) based on a previous state of the object extracted from the video clip);
predicting results based on the estimating of the number of skipping frames (see sections 3.1, 3.2, and fig 1, predicting motion of the object in frames excluding skipped frames, wherein the skipped frames are according to the determined number of frames to skip); and
correcting or refining the predicted results by interpolation (see section 3.2, linearly interpolating the predicted object motion in frames excluding skipped frames, in order to determine the motion of the object in the skipped frames).

Regarding claim 12, Seo further discloses:
linearly interpolate the predicted results (see rejection of claim 11, linear interpolation), wherein the correcting includes correcting the predicted results that are linearly interpolated (see section 3.2, applying a filter),
using tracklets based on co-occurrence of multiple parts of each of the plurality of objects (see section 3.1 and fig 1 ”Dynamic frame skipping & motion interpolation”, multiple co-occurring elements of a plurality of moving objects are tracked and used).

Regarding claim 14, Seo further discloses:

estimating sensed physical entities from a plurality of measurements sensed from the plurality of sensors (see fig 1, estimating motion of objects from the video clip generated from cameras), and
using initial estimates from the physical entities and the plurality of sensors (see section 4, estimating object motion and camera motion), and
refining the entity and sensor status from previous results (see section 4, refining the object motion and camera motion for reducing redundancy).

Regarding claim 16, Seo further discloses wherein an inference model learns how many frames to skip based on detected objects' trajectories from the information of the input data (see rejection of claim 9, a model determining the number of frames to skip according to object motion).

Regarding claims 17 and 18, Seo discloses everything claimed as applied above (see rejection of claims 11 and 12).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Wu et al. (USPAPN 2011/0193978).
Regarding claim 10, Seo discloses everything claimed as applied above (see rejection of claim 1), however, does not disclose being cloud implemented.
In a similar field of endeavor of video processing, Wu discloses being cloud implemented (see para [70], video storage in cloud computing network).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Seo with Wu, and further provide a cloud computing network for storage for video clips to be processed, as disclosed by Wu, the purpose of easy storage and sharing (see Wu para [70]-[71]).







Allowable Subject Matter
The subject matter recited in claims 3, 5, 13, 15, 19, and 20 are not disclosed by Seo. However, each of these claims are rejected under 35 U.S.C. 112(b) as stated above. Claims 19 and 20 are additionally rejected under 35 U.S.C. 101 as stated above.
These claims would be allowable if amended to overcome the rejections 112(b) and 101, and rewritten in independent form including all of the limitations of the base claim and any intervening claims. Following are the reasons why Seo does not disclose the subject matter of claims 3, 5, 13, 15, 19, and 20: 

Regarding claim 3, Seo further discloses:
wherein the predicted results are linearly interpolated (see section 3.2, the linearly interpolated object motion), and
wherein an inference model learns the estimating of the number of skipping frames based on detected objects’ trajectories from the information of the input data (see section 3.1, a model determining the number of frames to skip according to object motion), and
wherein the input data includes trajectories of tracklets that are based on co-occurrence of multiple parts of each of the plurality of objects (see section 3.1 and fig 1 ”Dynamic frame skipping & motion interpolation”, multiple co-occurring elements of a plurality of moving objects are tracked and used).
However, Seo does not disclose the output includes the corrected or refined number of skipping frames.

claim 5, Seo further discloses:
wherein the input data is derived from sensors by recording images and performing measurements on objects (see section 5.1, the input video clip of an object recorded by cameras by making light measurements by the cameras), and
wherein the correcting the predicted result is via a correction network used to analyze tracking results (see section 3.1, a model determining the number of frames to skip according to object motion).
However, Seo does not disclose a correction network used to provide guidance for the correction or the refinement of the predicted results.

Regarding claim 13, Seo further discloses:
wherein given an initialization in a first frame, extracting features in previous states and using the features to propose candidate object locations and identifies in later frames (see section 3.1 and fig 2, extracting object features in frame Ft for proposing and identifying object motion in frame Ft+1),
wherein the input data includes trajectories of tracklets that are based on co-occurrence of multiple parts of each of the plurality of objects (see section 3.1 and fig 1 ”Dynamic frame skipping & motion interpolation”, multiple co-occurring elements of a plurality of moving objects are tracked and used).
However, Seo does not disclose the output includes the corrected or refined number of skipping frames.

Regarding claim 15, Seo further discloses:

wherein the correcting the predicted result is via a correction network used to analyze tracking results (see section 3.1, a model determining the number of frames to skip according to object motion).
However, Seo does not disclose a correction network used to provide guidance for the correction or the refinement of the predicted results.

Regarding claim 19, Seo discloses:
wherein the input data is derived from sensors by recording images and performing measurements on objects (see rejection of claim 14, the input video clip of an object recorded by cameras by making light measurements by the cameras),
estimating sensed physical entities from a plurality of measurements sensed from the plurality of sensors (see rejection of claim 14, estimating motion of objects from the video clip generated from cameras), and
assuming initial estimates from the physical entities and the plurality of sensors (see rejection of claim 14, estimating object motion and camera motion),
refining the entity and sensor status from previous results (see section 4, refining the object motion and camera motion for reducing redundancy), and
wherein the input data includes trajectories of tracklets that are based on co-occurrence of multiple parts of each of the plurality of objects (see section 3.1 and fig 1 
However, Seo does not disclose the output includes the corrected or refined number of skipping frames.

Regarding claim 20, Seo discloses:
estimating object states jointly over time (see fig 1, “Dense trajectory detection & rejection”, multiple co-occurring elements of a plurality of objects in the frames are tracked simultaneously over a period of time),
wherein an inference model learns how many frames to skip based on detected objects' trajectories from the information of the input data (see rejection of claim 9, a model determining the number of frames to skip according to object motion), and
wherein the correcting the predicted result is via a correction network used to analyze tracking results (see section 3.1, a model determining the number of frames to skip according to object motion).
However, Seo does not disclose a correction network used to provide guidance for the correction or the refinement of the predicted results.






Response to Arguments
Arguments regarding 112(b)
The applicant states that claims have been amended to overcome the rejection, without any detailed arguments. However, in view of the claim amendments and the applicant’s lack of amendments/arguments, claims 1-20 are now rejected under 112(b).

Arguments regarding prior art rejection
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that Seo fails to disclose the subject matter recited in the claim, specifically because:
i) Seo does not predict results based on the estimation of the skipping frames.
The examiner respectfully disagrees. Seo clearly discloses determining a number of skipping frames, which reads on “estimating the number of skipping frames”. The applicant’s claim does not provide any details sufficient enough to conclude that the “estimating” should be distinguished from “determining” of Seo.
 Seo then clearly discloses predicting a motion of object by using such number of skipping frames, which reads on “predicting results based on the number of skipping frames”. The applicant’s claim does not provide any details sufficient enough to conclude that the “predicted results” should be distinguished from the “predicted motion of object” of Seo.


The examiner respectfully disagrees. Seo clearly discloses the following sequential steps:
	a) determining a number of skipping frames,
	b) using the determined number of skipping frames to skip frames while un-skipped frames remain for further processing; and
	c) predicting object motion from the un-skipped frames.
 Clearly, predicting the object motion in step c) is based on the number of skipping frames determined in step a), as step c) would not be achievable without step a), therefore, reads on the broadest reasonable interpretation of the limitation “predicting results based on the estimating of the number of skipping frames”. The applicant’s claim merely states that the results are predicted “based on” the estimated number of skipping frames, and does not provide any other details.

In view of the above stated reasons, the rejection of claim 1 is maintained. Similar reasons apply to claims 11 and 17.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668